Bello v Losner (2015 NY Slip Op 07610)





Bello v Losner


2015 NY Slip Op 07610


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
THOMAS A. DICKERSON
JEFFREY A. COHEN, JJ.


2013-09261
 (Index No. 24324/06)

[*1]Jose Bello, plaintiff, Sixta Rodriguez, appellant,
vRonald B. Losner, et al., defendants; U. S. Bank National Association, nonparty-respondent.


Donna Dougherty, Rego Park, N.Y. (Dianne O. Woodburn of counsel), for appellant.
Berkman, Henoch, Peterson, Peddy & Fenchel, P.C., Garden City, N.Y. (Todd C. Steckler of counsel), for nonparty-respondent.

DECISION & ORDER
In an action, inter alia, pursuant to RPAPL article 15 to quiet title to real property, the plaintiff Sixta Rodriguez appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), entered July 17, 2013, as granted those branches of the motion of nonparty U.S. Bank National Association which were pursuant to CPLR 306-b and 3215(c) to dismiss the complaint, in effect, insofar as asserted against its predecessors in interest.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
Nonparty U.S. Bank National Association (hereinafter the Bank) is the successor-in-interest to the defendant mortgagee, Approved Funding Corp. (hereinafter AFC) and AFC's nominee, Mortgage Electronic Registration Systems, Inc. (hereinafter MERS) (see generally CPLR 1018). In support of that branch of its motion which was pursuant to CPLR 306-b, the Bank contended that AFC and MERS had not been served with copies of the summons and complaint within 120 days after the commencement of the action. In opposition, the appellant failed to submit any proof that AFC and MERS had been served with process at any time, and likewise failed to demonstrate that AFC, MERS, or their successor-in-interest, the Bank, waived any objection to personal jurisdiction. Accordingly, the Supreme Court properly granted that branch of the Bank's motion which was pursuant to CPLR 306-b to dismiss the complaint, in effect, insofar as asserted against AFC and MERS (see Waggamann v Vernon, 123 AD3d 1110, 1110-1111).
The parties' remaining contentions either are without merit, have been rendered academic in light of our determination, or need not be addressed.
RIVERA, J.P., BALKIN, DICKERSON and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court